979 F.2d 857
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.William Russell SNOW, Jr., Defendant-Appellant.
No. 92-30129.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1992.*Decided Nov. 17, 1992.

Before SCHROEDER, FLETCHER and PREGERSON, Circuit Judges.


1
MEMORANDUM**


2
William Russell Snow, Jr. appeals his conviction upon entry of a conditional guilty plea to manufacture of over 1000 marijuana plants in violation of 21 U.S.C. § 841(a)(1).   Snow contends that his due process rights were violated when his prosecution was referred from state authorities to federal authorities.   We have jurisdiction under 28 U.S.C. § 1291 and we affirm.


3
"[A]bsent proof of discrimination based on suspect characteristics[, e.g. sex, religion, or exercise of a statutory or constitutional right,] we may not review charging decisions made by prosecutors."   United States v. Nance, 962 F.2d 860, 865 (9th Cir.1992);   see also United States v. Robinson, 967 F.2d 287, 290 (9th Cir.1992) (even absent objective standards, "due process is not violated by referral of cases for federal rather than state prosecution");   United States v. Diaz, 961 F.2d 1417, 1420 (9th Cir.1992) (no judicial remedy to correct due process violations arising out of arbitrary or capricious charging decisions absent allegation of discrimination based on suspect characteristics).


4
Snow does not argue that discrimination based on suspect characteristics played a role in referral of his prosecution to federal court.   Therefore, we lack jurisdiction to review the prosecutorial charging decision in this case.   See Nance, 962 F.2d at 865.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3